[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: REMAINING CLAIMS FOR RELIEF
1. A civil penalty is denied.
2. The court denies any attorney's fees. Costs were addressed in the Memorandum of Decision dated May 8, 2000.
3. A permanent injunction is hereby granted to immediately remove the fence or lower the fence to three feet in height in accordance with the Zoning Regulations of the City of Milford.
4. The court hereby permits periodic inspection of the premises by the Plaintiff and/or his agents to ensure compliance.
5. No other relief is granted. CT Page 5945
BY THE COURT
Philip E. Mancini, Jr. Judge Trial Referee